Case 2:21-cv-00678-JS-AYS Document 17 Filed 02/26/21 Page 1 of 3 PageID #: 56




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 NICOLE STEWART, ELIZABETH
 AGRAMONTE, and SUMMER APICELLA,                              Case No. 2:21-cv-678-JS-AYS
 individually and on behalf of all others similarly
 situated                                                     MOTION FOR ADMISSION
                                                              PRO HAC VICE
         Plaintiffs,

 v.

 THE HAIN CELESTIAL GROUP, INC.,

         Defendant.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Dean N. Panos, respectfully move this Court for an order for

admission to appear pro hac vice as counsel for Defendant The Hain Celestial Group, Inc. (“Hain

Celestial”) in the above-captioned matter. In support of this motion, I state as follows:

       1.      I am a partner at Jenner & Block LLP, 353 North Clark Street, Chicago, IL 60654,

which represents Hain Celestial in the above-captioned matter.

       2.      I am an active member in good standing of the bar of the State of Illinois, to which

I was admitted in 1990. The official or office maintaining the roll of the members of this bar is
the Attorney Registration & Disciplinary of the Supreme Court of Illinois, 3161 West White Oaks

Drive, Suite 301, Springfield, IL 62704.

       3.      I am an inactive member in good standing of the bar of the State of Indiana, to

which I was admitted in 1990. The official or office maintaining the roll of the members of this

bar is the Indiana State Bar Association, One Indiana Square, Suite 530, Indianapolis, IN 46204.

       4.      I am a member in good standing of the Supreme Court of the United States, to

which I was admitted in 2006. The official or office maintaining the roll of the members of this

bar is the Clerk of the United States Supreme Court, One First Street, NE, Washington, DC 20543.
Case 2:21-cv-00678-JS-AYS Document 17 Filed 02/26/21 Page 2 of 3 PageID #: 57




       5.      I am a member in good standing of the bar of the United States Court of Appeals

for the Second Circuit, to which I was admitted in 2017. The official or office maintaining the roll

of the members of this bar is the Clerk’s Office, United States Court of Appeals for the Second

Circuit, Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007.

       6.      I am a member in good standing of the bar of the United States Court of Appeals

for the Sixth Circuit, to which I was admitted in 2004. The official or office maintaining the roll

of the members of this bar is the Office of the Clerk, United States Court of Appeals for the Sixth

Circuit, 540 Potter Stewart U.S. Courthouse, 100 East Fifth Street, Cincinnati, OH 45202.
       7.      I am a member in good standing of the bar of the United States Court of Appeals

for the Seventh Circuit, to which I was admitted in 1993. The official or office maintaining the

roll of the members of this bar is the Office of the Clerk, United States Court of Appeals for the

Seventh Circuit, Everett McKinley Dirksen United States Courthouse, 219 South Dearborn Street,

Room 2722, Chicago, IL 60604.

       8.      I am a member in good standing of the bar of the United States Court of Appeals

for the Ninth Circuit, to which I was admitted in 2009. The official or office maintaining the roll

of the members of this bar is the Clerk’s Office, United States Court of Appeals for the Ninth

Circuit, 95 Seventh Street, San Francisco, CA 94103.

       9.      I am a member in good standing of the bar of the United States District Court for

the Northern District of Illinois, to which I was admitted in 1990. The official or office maintaining

the roll of the members of this bar is the Clerk’s Office, United States District Court for the

Northern District of Illinois, Everett McKinley Dirksen United States Courthouse, 219 South

Dearborn Street, Chicago, IL 60604.

       10.     No disciplinary proceedings are pending or proposed against me in any jurisdiction

and no discipline has previously been imposed on me in any jurisdiction.

       11.     Pursuant to Local Rule 1.3(c), attached to this Motion are Certificates of Good

Standing from the State Bar of Illinois and the State Bar of Indiana.
Case 2:21-cv-00678-JS-AYS Document 17 Filed 02/26/21 Page 3 of 3 PageID #: 58




Dated: February 26, 2021                 By:   /s/ Dean N. Panos
                                                   Dean N. Panos
                                                   Jenner & Block LLP
                                                   353 North Clark Street
                                                   Chicago, IL 60654
                                                   Telephone: (312) 222-9350
                                                   Facsimile: (312) 527-0484
